DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Invention I (Claims 1-19) in the reply filed on 5/17/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 20-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 7, 14-16, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Swayze et al. (2015/0351776).  
Regarding claim 1, Swayze et al. disclose a method of sealing a resected surface of an organ (a lung; see at least figures 4-6 and paragraphs [0004] and [0067]) comprising: applying a synthetic matrix (5034) to a resected surface of an organ (see figures 4 and 5); applying an adhesive (5054) on said synthetic matrix so that said adhesive penetrates through interstices of said synthetic matrix for contacting an interface between said synthetic matrix and the resected surface of said organ (see figure 6 and at least paragraphs [0052] and [0053]); curing said adhesive (see at least paragraph [0052]) for bonding said synthetic matrix to the resected surface of said organ.
Regarding claim 2, said synthetic matrix is a biodegradable, porous, flexible substrate (see at least paragraph [0043]).
Regarding claim 3, said synthetic matrix comprises a non-woven mesh made of polyglactin 910 (see at least paragraph [0043]).
Regarding claim 7, said adhesive comprises a biosynthetic adhesive or a synthetic adhesive (see at least paragraph [0052]).
Regarding claim 14, said adhesive is in a liquid (5054 as in at least figure 6) or powder form and is cross-linked with fibers of said synthetic matrix (see at least paragraph [0052]).
Regarding claim 15, Swayze et al. disclose a method of sealing a resected surface of an organ (a lung; see at least figures 4-6 and paragraphs [0004] and [0067]) comprising: applying a porous, bioabsorbable synthetic matrix (5034) made of polyglactin 910 (see at least paragraph [0043]) to a resected surface of an organ (see figures 4 and 5); applying an adhesive (5054) on said synthetic matrix so that said adhesive penetrates through pores of said synthetic matrix for contacting an interface between said synthetic matrix and the resected surface of said organ (see figure 6 and at least paragraphs [0052] and [0053]); curing said adhesive (see at least paragraph [0052]) for bonding said synthetic matrix to the resected surface of said organ.
Regarding claim 16, said adhesive is a biosynthetic adhesive or a synthetic adhesive (see at least paragraph [0052]).
Regarding claim 19, the method of Swayze et al. further comprises: prior to the applying a porous, bioabsorbable synthetic matrix step, pre-applying said adhesive on the resected surface of said organ (see at least paragraph [0073]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Swayze et al. (2015/0351776) in view of Preiss-Bloom et al. (2019/0125936).  
Regarding claim 4, Swayze et al. disclose the method substantially as described above with respect to claim 1, but fail to disclose the matrix and adhesive are at least partially transparent.  Attention is drawn to Preiss-Bloom et al., who teach making matrix/adhesive combinations more transparent is desirable (see at least paragraph [0175]) to allow the surgeon to more readily visualize underlying tissue.  Therefore, Examiner contends it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have made the adhesive and matrix of Swayze et al. at least partially transparent, per the teachings of Preiss-Bloom et al., to obtain the same advantage of allow the surgeon to more readily visualize underlying tissue.
Claims 5, 6, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Swayze et al. (2015/0351776) in view of Sehl et al. (2003/0119985).  
Regarding claims 5, 6, 17, and 18, Swayze et al. disclose the method substantially as described above with respect to claims 1 and 7, but fail to disclose the specific matrix density ranges claimed.  Attention is drawn to Sehl et al., who teach it is known to vary density, etc. of patches (analogous to the Swayze et al. matrix) based on different surgical applications (see at least paragraph [0069]).  Further, Examiner notes it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Therefore, since Sehl et al. teach it is known to vary density based on a particular surgical application, Examiner contends it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have made the matrix of Swayze et al. with the claimed density ranges.


Claims 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Swayze et al. (2015/0351776).  
Regarding claims 8-13, Swayze et al. disclose the method substantially as described above with respect to claims 1 and 7, and further recites a list of optional adhesive material compositions (see at least paragraph [0052]), but Swayze et al. fail to disclose the specific materials of the adhesive recited in claims 8-13.  Examiner notes it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  Therefore, since the claimed materials are known (not invented by the inventors of the instant application), Examiner contends it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention have made the adhesive of Swayze et al. of the claimed materials.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached PTO-892 for a general showing of the state of the art of surgical adhesives and/or matrix substrates.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN J SEVERSON whose telephone number is (571)272-3142. The examiner can normally be reached Monday-Friday 7:30-5:00 central.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ryan J. Severson/Primary Examiner, Art Unit 3771